Citation Nr: 1512928	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-00 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for lumbar spine spondylolisthesis L4-5, with anterior osteophytes.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to June 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which increased the Veteran's disability rating for service-connected lumbar spine spondylolisthesis L4-5, with anterior osteophytes, to 10 percent, effective June 21, 2011.

The Veteran testified at a hearing before the undersigned in January 2015.  

The issues of entitlement to service connection for left lower extremity radiculopathy to the left hip and leg, and depression, both including as secondary to service-connected lumbar spine disability, were raised during the Veteran's Board hearing and in a January 2015 claim.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The severity of the Veteran's lumbar spine disability was last evaluated during a July 2011 VA examination.  At his Board hearing, the Veteran testified that the disability had significantly increased in severity since that examination.  A new VA examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995)

Additionally, VA is required to afford the Veteran an examination that determines the degree of additional limitation of lumbar spine motion due to any weakened movement, excess fatigability, incoordination, or pain, including during flare-ups.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The December July 2011 VA examination is inadequate in this regard.

Finally, private treatment records associated with the claims file reference the Veteran's back surgery in November 2014; however additional records, including an operation report and associated pre- and post-surgical treatment reports remain outstanding.  See 38 C.F.R. § 3.159(c) (2014).  Additionally, the record reflects ongoing VA treatment for the lumbar spine disability.  Treatment records dated since October 2012, however, have not been associated with the claims file.  See id.; see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this claim is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records pertaining to his service-connected lumbar spine disability, dated since October 2012, from the Amarillo, Texas VA Medical Center. 

2.  After obtaining required authorization, obtain a complete copy of the Veteran's private treatment records, to include a November 2014 operation report and associated pre- and post-surgical treatment records, from University Medical Center, in Lubbock, Texas; and any additional records from identified providers that have treated the Veteran's lumbar spine disability.

3.  Thereafter, schedule the Veteran for a VA orthopedic and neurological examination of the lumbar spine.  The examiner should indicate that the claims file and this REMAND were reviewed.  All necessary studies and tests should be conducted.

The examiner should: 

a)  Report the Veteran's range of lumbosacral spine motion in degrees.  To the extent possible, provide an opinion as to the range of lumbosacral spine motion prior to the November 2014 surgery.

b)  Determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain; or flare-ups.  These determinations are required by VA regulations as interpreted by courts.

The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.

c)  Determine the angle of any ankylosis.

d)  Determine the severity of associated neurological manifestations, including any bowel or bladder dysfunction, or radiculopathy or sciatic neuropathy affecting the lower extremities.  Specific nerves affected should be identified, together with the degree of paralysis caused by the service-connected disability (e.g. mild, moderate, or severe).  Additionally the approximate date of onset with accompanying severity of any neurological manifestations should be noted.

e)  Report the frequency of any bed rest prescribed by a physician and treatment by a physician in one-year increments since June 2011.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

